16 Mich. App. 661 (1969)
168 N.W.2d 475
FERRERA
v.
FERRERA
Docket No. 6,378.
Michigan Court of Appeals.
Decided March 27, 1969.
Frank J. Sheets, for plaintiff.
Anthony A. Vermeulen, for defendant.
BEFORE: LESINSKI, C.J., and FITZGERALD and V.J. BRENNAN, JJ.
*662 PER CURIAM:
Plaintiff appeals the dismissal of her motion to revise property and alimony provisions of a decree of divorce. The parties were divorced in July, 1958, by a decree which awarded plaintiff a property settlement of $18,000 and specifically denied her any alimony. Plaintiff filed the present action on July 19, 1968, seeking amendment of the divorce decree to provide alimony and revise the property settlement, and alleging fraud in procurement of the stipulation on which the 1958 decree was based.
The trial court correctly ruled that it could not amend or modify the decree of divorce to provide for alimony where the original decree denied any alimony. Ballentine v. Ballentine (1959), 357 Mich. 7. Similarly, the courts cannot modify a property settlement embodied in a final decree except on a showing of fraud. Pierson v. Pierson (1958), 351 Mich. 637. Plaintiff alleges fraud but fails to set forth any facts which would support such allegation or apprise defendant of what he is required to defend. See Dutkiewicz v. Bartkowiak (1964), 372 Mich. 386.
Plaintiff's complaint failed to state any ground for relief and was properly dismissed.
Affirmed. Plaintiff to pay costs of appeal.